DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-40 are presented for examination.
Claims 21-40 are allowed.

Invention
The Present invention teaches "A method, apparatus, and terminal for obtaining a route are provided, including techniques and related apparatus for: obtaining, by a terminal, a first moment at which a signal in the terminal disappears and first location information of the terminal at the first moment, and performing dead reckoning starting from the first moment; obtaining, by the terminal, a second moment at which a user sends a distress signal and second location information of the terminal at the second moment, and ending the dead reckoning, to obtain a first dead reckoning curve; and determining, by the terminal, a track of a traveled route based on the first moment, the second moment, the second location information, the first dead reckoning curve, and each moment between the first moment and the second moment.”

Reason for Allowance
Claims 21-40 are allowed.
claims 21, 28, and 35 teaches
                    “A method for obtaining a route, comprising: detecting, by an electronic device, a signal strength; obtaining, by the electronic device, a third moment when the signal strength is greater than or equal to a first threshold and less than a second threshold at least M consecutive times; recording, by the electronic device, a sensor parameter without performing dead reckoning; continuously detecting, by an electronic device, the signal strength; obtaining, by the electronic device, a first moment and a first location of the electronic device at the first moment when the signal strength is less than the first threshold at least N consecutive times; performing, by the electronic device, dead reckoning starting from the first moment; obtaining, by the electronic device, a second moment at which the electronic device receiving a distress signal and a second location of the electronic device at the second moment; obtaining, by the electronic device, a first dead reckoning curve from the first moment to the second moment; determining, by the electronic device, a first track of a traveled route based on the first moment, the second moment, the second location information, and the first dead reckoning curve; and navigating, by the electronic device, from the second location to the first location based on the first track of a traveled route.”

                   “An electronic device, comprising: at least one processor; and a memory coupled to the at least one processor and configured to store programming instructions that, when executed by the at least one processor, cause the electronic device to: detect a signal strength; obtain a third moment when the signal strength is greater than or equal to a first threshold and less than a second threshold at least M consecutive times; record obtain a first moment and a first location of the electronic device at the first moment when the signal strength is less than the first threshold at least N consecutive times; perform dead reckoning starting from the first moment; obtain a second moment at which the electronic device receiving a distress signal and a second location of the electronic device at the second moment; obtain a first dead reckoning curve from the first moment to the second moment; determine a first track of a traveled route based on the first moment, the second moment, the second location information, and the first dead reckoning curve; and navigate from the second location to the first location based on the first track of a traveled route.”

                   “A non-transitory computer readable medium configured to store instructions that, when executed by an apparatus, cause the apparatus to: detect a signal strength; obtain a third moment when the signal strength is greater than or equal to a first threshold and less than a second threshold at least M consecutive times; record a sensor parameter without performing dead reckoning; continuously detect the signal strength; obtain a first moment and a first location of an electronic device at the first moment when the signal strength is less than the first threshold at least N consecutive times; perform dead reckoning starting from the first moment; obtain a second moment at which the electronic device receiving a distress signal and a second location of the electronic device at the second moment; obtain a first dead reckoning curve from the first moment to the second moment; determine a first track of a traveled route based on the first moment, the second moment, the second location information, the first dead reckoning curve; and navigate from the second location to the first location based on the first track of a traveled route.”

          LIU (CN 103697902 A) teaches “The invention claims a navigation method, comprising: recording the initial information of the initial time, the original information comprises initial time position information, through the sensor collects and records the movement state and the amount of travel in each predetermined time. according to the position information of the initial time, the movement state and obtaining the displacement travel of the moving track, if receiving the confirmation information returned by the need, the current position as the starting position, the position of the initial time as the end position, generating the navigation route according to the movement track and to navigate. The invention further claims a navigation device. The embodiment of the invention does not rely on external network signal, when the user enters an unknown region, returning to the start position to the user navigation.”

         Yang et al. (US Pub. No.: 2011/0215903 A1) teaches “In one or more embodiments described herein, there is provided an apparatus configured to identify a particular motion state of a portable electronic device, and vary the geographical location data sampling rate for the portable electronic device based on the identified particular motion state of the portable electronic device.”

          Parkulo et al. (US Pub. No.: 2009/0023421 A1) teaches “A personal multimedia communication system and network for emergency services personnel includes a 

         The cited references fail to anticipate or render the claimed limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 22-27, 29-34, and 36-40 are either directly or indirectly dependent upon independent claims 21, 28, and 35, therefore, are allowed in view of their dependence upon claims 21, 28, and 35.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Li et al. (US Pub. No.: 2016/0044462 A1) teaches “A method for identifying a motion status of a mobile terminal, and a mobile terminal are provided. The method includes collecting information about multiple wireless local area network (WLAN) access points during each time of scanning, where the information includes a basic service set identifier and signal strength; calculating a belief value and a list orthogonality value according to the information about the multiple WLAN access points; and presetting a belief decision threshold and a list orthogonality decision threshold, and comparing the decision thresholds with calculated values to acquire the motion status of the mobile terminal. Therefore, the motion status of the mobile terminal may be acquired without making a change in any hardware on an existing mobile terminal. In addition, the present disclosure is applicable to an area covered by multiple wireless local area network access points.”

         Nielsen et al.  (US Pub. No.: 2017/0102467 A1) teaches “Systems, methods, and apparatus are provided for tracking an object moving along and above a ground surface. The object may comprise, affixed thereto or contained therein, a satellite-based 
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/BABAR SARWAR/Primary Examiner, Art Unit 3667